Order

PER CURIAM.
Delmar Pogue (Appellant) appeals from the judgment of the trial court entered pursuant to a jury verdict committing him to secure confinement in the custody of the Missouri Department of Mental Health (DMH) as a sexually violent predator (SVP) pursuant to Sections 632.480 et seq.1 Appellant alleges the evidence was insufficient in that physician’s testimony failed to prove he is more likely than not to engage in predatory acts of sexual violence if not confined in a secure facility. We affirm.
We find there was sufficient evidence admitted from which a reasonable jury could have found each necessary element by clear and convincing evidence. Further, we do not find a complete absence of probative facts supporting the judgment. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only.
We affirm the judgment pursuant to Rule 84.16(b) Mo. R. Civ. P. (2012).

. All statutory references are to RSMo. (Cum.Supp.2009), unless otherwise noted.